Case 8:20-cv-02470-VMC-TGW Document 38 Filed 03/26/21 Page 1 of 14 PageID 212




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    JOSHUA WHISMAN,

          Plaintiff,

    v.                                      Case No. 8:20-cv-2470-VMC-TGW

    REGYMEN FITNESS, LLC,
    DONALD JARREAU, and
    EDWARD NAVAN,

         Defendants.
    ______________________________/

                                      ORDER

          This matter comes before the Court upon consideration of

    Defendants Regymen Fitness, LLC, Donald Jarreau, and Edward

    Navan’s Motion to Dismiss (Doc. # 24), filed on January 18,

    2021. Plaintiff Joshua Whisman responded on February 1, 2021.

    (Doc. # 30). For the reasons that follow, the Motion is

    granted.

    I.    Background

          Whisman initiated this action against Defendants on

    October 22, 2020. (Doc. # 1). The operative complaint asserts

    claims for breach of contract (Count I), breach of the duty

    of   good   faith   and    fair   dealing    (Count   II),   fraudulent

    inducement    (Count      III),   unjust    enrichment   (Count   IV),

    conversion (Count V), violations of Florida’s Deceptive and



                                        1
Case 8:20-cv-02470-VMC-TGW Document 38 Filed 03/26/21 Page 2 of 14 PageID 213




    Unfair Trade Practices Act (Count VI), and violations of

    Florida’s Private Whistleblower Act (Count VII). (Doc. # 9).

    It also requests a declaratory judgment stating that certain

    restrictive covenants between Whisman and Regymen are void

    (Count VIII). (Id.). Count III of the second amended complaint

    seeks relief from all Defendants, Counts IV and V seek relief

    from Regymen and Jarreau, and Counts I, II, VI, VII, and VIII

    seek relief from Regymen alone. (Id.).

         Whisman brings this suit in federal court on the basis

    of diversity jurisdiction, pursuant to 28 U.S.C. § 1332(a).

    (Id. at ¶ 1). To establish complete diversity, Whisman alleges

    that he is a “citizen and resident of the State of Florida.”

    (Id. at ¶ 2). Navan and Jarreau are allegedly “citizen[s] of

    the State of Louisiana,” and Regymen is a “manager-managed

    limited   liability   company   (with    no    company   members),   a

    citizen of the State of Louisiana, and organized under that

    state’s laws.” (Id. at ¶¶ 4, 6-7). Jarreau is alleged to be

    “Defendant [Regymen’s] Manager and sole limited liability

    company officer.” (Id. at ¶ 4).

         Defendants    now   move   to   dismiss    the   second   amended

    complaint on the grounds that the parties are not completely

    diverse, as required by Section 1332(a). (Doc. # 24). Whisman

    has responded (Doc. # 30) and the Motion is ripe for review.


                                     2
Case 8:20-cv-02470-VMC-TGW Document 38 Filed 03/26/21 Page 3 of 14 PageID 214




    II.   Legal Standard

          “Federal      courts   are   ones       of    limited      jurisdiction.”

    Smiley v. Colonial Care NH, LLC, No. 8:10-cv-1801-VMC-AEP,

    2011 WL 13302359, at *2 (M.D. Fla. Feb. 8, 2011). For a court

    to have diversity jurisdiction pursuant to Section 1332(a),

    “all plaintiffs must be diverse from all defendants.” Univ.

    of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 412 (11th Cir.

    1999).

          Motions    to     dismiss        for     lack        of   subject     matter

    jurisdiction        pursuant      to        Rule    12(b)(1)         may    attack

    jurisdiction facially or factually. Morrison v. Amway Corp.,

    323 F.3d 920, 924 n.5 (11th Cir. 2003). A facial attack on

    the complaint requires “the court merely to look and see if

    the plaintiff has sufficiently alleged a basis for subject

    matter jurisdiction, and the allegations in [the] complaint

    are taken as true for the purposes of the motion.” Lawrence

    v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990) (internal

    citation omitted).

          Factual attacks, in comparison, challenge “the existence

    of subject matter jurisdiction in fact, irrespective of the

    pleadings.” Scarfo v. Ginsberg, 175 F.3d 957, 960 (11th Cir.

    1999)    (quoting     Lawrence,    919       F.2d     at    1529).    In   factual

    attacks, the Court delves into the arguments asserted by the


                                            3
Case 8:20-cv-02470-VMC-TGW Document 38 Filed 03/26/21 Page 4 of 14 PageID 215




    parties and the credibility of the evidence presented. Garcia

    v. Copenhaver, Bell, & Assocs., 104 F.3d 1256, 1260–61 (11th

    Cir. 1997).

          Here, Defendants mount a factual challenge, disputing

    Whisman’s allegation that Navan and Regymen are citizens of

    Louisiana. (Doc. # 24 at 6). Because the very power of the

    Court to hear the case is at issue, the Court is free to weigh

    extrinsic evidence outside the four corners of the complaint.

    Eaton v. Dorchester Dev., Inc., 692 F.2d 727, 732 (11th Cir.

    1982). Additionally, the Court is not required to assume that

    the allegations in the complaint are true. Rosenkrantz v.

    Markopoulos, 254 F.Supp.2d 1250, 1251 (M.D. Fla. 2003).

          As   “the   party   invoking   the     court’s   jurisdiction,”

    Whisman “bears the burden of proving, by a preponderance of

    the   evidence,   facts   supporting   the    existence   of   federal

    jurisdiction.” McCormick v. Aderholt, 293 F.3d 1254, 1257

    (11th Cir. 2002); see also Warth v. Seldin, 422 U.S. 490, 518

    (1975) (finding that once subject matter jurisdiction has

    been questioned, a plaintiff is required to “clearly allege

    facts demonstrating that he is a proper party to invoke

    judicial resolution of the dispute and the exercise of the

    court’s remedial powers”).




                                     4
Case 8:20-cv-02470-VMC-TGW Document 38 Filed 03/26/21 Page 5 of 14 PageID 216




         For purposes of diversity jurisdiction, “[c]itizenship

    is equivalent to ‘domicile.’” McCormick, 293 F.3d at 1257.

    “For adults, domicile is established by physical presence in

    a place in connection with a certain state of mind concerning

    one’s intent to remain there.” Miss. Band of Choctaw Indians

    v. Holyfield, 490 U.S. 30, 48 (1989).

         To   discern    intent,   the   Court   may   consider   factors

    including    “home    ownership,     driver’s      license,    voting

    registration, location of family, location of business and

    where taxes are paid.” Turner v. Penn. Lumbermen’s Mut. Fire

    Ins. Co., No. 3:07-cv-374-TJC-TEM, 2007 WL 3104930, at *4

    (M.D. Fla. Oct. 22, 2007) (citation omitted). The Court

    considers the totality of the evidence, and no single factor

    is conclusive. Id.

    III. Analysis

         In the instant Motion, Defendants challenge Whisman’s

    assertion that Navan is a citizen of Louisiana. (Doc. # 24 at

    4). Defendants contend that Navan is instead a citizen of

    Florida. (Id.). Furthermore, Defendants claim that Navan is

    a member of Regymen, therefore Regymen is a citizen of Florida

    for diversity purposes. (Id. at 3, 7). Since Whisman also

    alleges that he is a citizen of Florida (Doc. # 9 at ¶ 2),




                                     5
Case 8:20-cv-02470-VMC-TGW Document 38 Filed 03/26/21 Page 6 of 14 PageID 217




    Defendants argue that this Court lacks jurisdiction under

    Section 1332(a).

          For support, Defendants attach a declaration from Navan,

    sworn and subscribed before a notary public. (Doc. # 24-1).

    In his declaration, Navan states that he has lived in Florida

    since 2019. (Id. at ¶ 9). Specifically, from 2019 to May 2020,

    Navan leased a residence in Clearwater, Florida. (Id.). In

    2020, Navan explains, he relocated and signed a two-year lease

    for a condominium in Pensacola, Florida. (Id. at ¶ 10).

    Regarding his future living situation, Navan declares: “I

    intend to remain in Florida.” (Id. at ¶ 14).

          Navan continues that he does not currently lease or own

    any real property outside the state of Florida, and while he

    frequently travels, “[he] [has] always returned to Florida

    and   Florida   is   [his]   permanent     home.”   (Id.   ¶¶    13-16).

    Additionally, Navan states that his car is registered in

    Florida   and   he   receives   personal    mail    to   his   Pensacola

    address. (Id. at ¶¶ 11-12). Navan attaches his lease agreement

    to the declaration, confirming that he began a condominium

    lease in Pensacola on April 1, 2020. (Id. at 28). The lease

    ends March 31, 2022. (Id.).

          Whisman   responds     that   diversity   jurisdiction      exists

    because Navan relocates frequently, and his Florida residence


                                        6
Case 8:20-cv-02470-VMC-TGW Document 38 Filed 03/26/21 Page 7 of 14 PageID 218




    is only temporary. (Doc. # 30 at 1). According to Whisman,

    Navan’s true “home base” is Baton Rouge, making him a citizen

    of Louisiana. (Id.).

         For   support,   Whisman       contends   that   “Navan   has   not

    properly manifested any real intent to remain in Florida

    indefinitely.”    (Id.   at   3).    For   example,   “Navan   has   not

    demonstrated he has a Florida driving license,” and he has

    not registered to vote in Florida. (Id.; Doc. # 30-3). Whisman

    also points out that Navan has no permanent ties to Florida,

    since he has only lived there since 2019 and his lease ends

    in 2022, “merely one year away.” (Doc. # 30 at 2).

         Whisman also argues that several of Navan’s businesses

    are registered in Louisiana, and his partner Jarreau (who is

    also the manager of Regymen) is a Louisiana citizen. (Id. at

    3; Doc. # 30-1; Doc. # 30-2).

         As further proof that Navan is frequently in Louisiana,

    Whisman attaches a verified return of non-service on Navan.

    (Doc. # 30-4). According to the process server, he was unable

    to serve Navan at his place of business in Pensacola, Florida.

    (Id.). The report notes: “[Navan] is seldom at this location.

    Stays at Baton Rouge location.” (Id.).

         Lastly, Whisman stresses that Navan’s declaration was

    notarized in Louisiana, “since he stays there for work-


                                        7
Case 8:20-cv-02470-VMC-TGW Document 38 Filed 03/26/21 Page 8 of 14 PageID 219




    related purposes.” (Doc. # 30 at 5). From this information,

    Whisman concludes that “Navan is currently a resident of

    Florida but he is certainly not a citizen.” (Id. at 4).

         After weighing the evidence in its totality, the Court

    finds that Whisman has not met his burden of proving complete

    diversity.

         Navan   has   provided   a   current   lease   confirming   his

    physical presence in Florida. (Doc. # 24-1 at 28). The lease

    contemplates a significant period of time (two years) and was

    entered into several months before Whisman initiated suit.

    (Id.). Furthermore, Navan declares that Florida is the only

    state where he currently leases or owns property. (Id. at ¶¶

    15-16). Defendants fail to cite any evidence to the contrary,

    and do not provide any proof that Navan retains property in

    Louisiana or otherwise maintains a residence outside Florida.

         Navan’s Florida car registration, as well as the fact

    that he receives personal mail to his Pensacola address,

    further belie an intent to remain indefinitely in Louisiana,

    rather than Florida. (Id. at ¶¶ 11-12).

         Lastly, Navan has sworn under oath that he intends to

    remain in Florida. (Id. at ¶ 14). Generally, this would not

    be enough to prove citizenship, as courts “give little weight

    to a party’s profession of domicile.” Molinos Valle Del Cibao,


                                      8
Case 8:20-cv-02470-VMC-TGW Document 38 Filed 03/26/21 Page 9 of 14 PageID 220




    C. por A. v. Lama, 633 F.3d 1330, 1342 (11th Cir. 2011)

    (internal    citation    omitted).     This   is    “because   these

    declarations are often self-serving.” Id. But here, Whisman

    does not cite sufficient evidence to contradict the sworn

    statement of intent. Cf. Ucastv, Inc. v. Brandon, No. 2:13-

    cv-815-SPC-UAM, 2013 WL 6223025, at *1 (M.D. Fla. Nov. 27,

    2013) (noting that parties’ statements are usually accorded

    little weight “when in conflict with the facts”).

         Whisman’s main proof of a Louisiana domicile is that

    Navan frequently visits Baton Rouge for extended periods of

    time, as evidenced by the process server’s affidavit (Doc. #

    30-4), the fact that Navan’s declaration was notarized in

    Louisiana (Doc. # 30 at 5; Doc. # 24-1), the fact that several

    of Navan’s businesses are registered in Louisiana (Doc. # 30

    at 3; Doc. # 30-1; Doc. # 30-2), and the fact that his frequent

    business partner (Jarreau) is a Louisiana citizen. (Doc. # 30

    at 3; Doc. # 30-1).

         But    domicile    is   not   synonymous      with   “spend[ing]

    prolonged periods of time,” conducting business in a state,

    or even “stay[ing]” in a state. (Doc. # 30 at 3). Navan may

    frequently stay in Baton Rouge for business purposes, yet

    still retain a permanent domicile in Pensacola. See Molinos

    Valle Del Cibao, 633 F.3d at 1341–42 (finding that “one may


                                       9
Case 8:20-cv-02470-VMC-TGW Document 38 Filed 03/26/21 Page 10 of 14 PageID 221




    temporarily reside in one location, yet retain domicile in a

    previous residence”). Indeed, “the fact that a person is

    employed in a particular state, without anything more, is not

    enough to show citizenship.” Archer v. Nichols, No. 8:16-cv-

    3067-CEH-AAS, 2019 WL 3308243, at *5 (M.D. Fla. Mar. 6, 2019).

          Here,    though   the   record   shows   that   Navan   visits

    Louisiana often, the Court cannot conclude from such evidence

    that Louisiana is Navan’s “true, fixed, and permanent home

    and principal establishment, [] to which he has the intention

    of returning whenever he is absent therefrom.” Sunseri v.

    Macro Cellular Partners, 412 F.3d 1247, 1249 (11th Cir. 2005)

    (internal citation omitted); compare Salveson v. Miller, 489

    F. Supp. 2d 963, 968 (D.S.D. May 17, 2007) (finding a party

    to be a citizen of Florida, even though she worked in South

    Dakota, because her maintenance of a home in Florida, Florida

    vehicle registrations, a Florida driver’s license, and a

    Florida voter’s registration all indicated an intent to move

    back to Florida when her employment in South Dakota was

    terminated).

          The Court is not persuaded by Whisman’s argument that

    because Navan only began living in Florida in 2019, and his

    current lease ends in 2022, he must intend to return to

    Louisiana in roughly a year. (Doc. # 30 at 4). “There is no


                                     10
Case 8:20-cv-02470-VMC-TGW Document 38 Filed 03/26/21 Page 11 of 14 PageID 222




    minimum period of residence required to establish domicile.”

    Britton v. Scott, No. 96-14041-CIV-PAINE, 1996 WL 608541, at

    *1 (S.D. Fla. Sept. 27, 1996) (internal citation omitted).

    Furthermore, Navan has already relocated within Florida once,

    after he ended his residence in Clearwater. (Doc. # 24-1 at

    ¶ 9). The mere fact that Navan’s second lease will also end

    is not enough to show a fixed intent to return to Louisiana,

    when Navan could simply sign a third lease in Florida.

          Nor is the Court swayed by the fact that Navan is not

    registered to vote in Florida, as Whisman does not show that

    Navan   is   registered    to   vote    in   Louisiana.    Likewise,

    Defendants neglected to provide proof of a Florida driver’s

    license, but Whisman also fails to attach a Louisiana driver’s

    license. The mere absence of these documents, when weighed

    against an existing lease in Pensacola and a declaration of

    intent to remain in Florida, is insufficient to prove a

    Louisiana domicile. See William Hughes Diller, Jr., Revocable

    Tr. v. Heartland Ag Grp. of Springfield, Inc., No. 5:10-cv-

    672-MMH-TBS, 2011 WL 13295824, at *6 (M.D. Fla. Sept. 28,

    2011) (finding a party to be a citizen of Florida even though

    he was not registered to vote in Florida because it was

    unclear from the record whether he was registered to vote in

    Illinois, he stated on multiple documents that he moved his


                                     11
Case 8:20-cv-02470-VMC-TGW Document 38 Filed 03/26/21 Page 12 of 14 PageID 223




    residence to Florida, and he adopted a daughter in Florida

    state court).

          Ultimately,    Whisman   may    argue   that   “Navan   cannot

    possibly demonstrate Florida citizenship because he cannot

    satisfy any of the factors demonstrating intent to remain in

    Florida indefinitely” (Doc. # 30 at 5), but the “burden of

    pleading diversity of citizenship is upon the party invoking

    federal jurisdiction.” Ray v. Bird & Son & Asset Realization

    Co., 519 F.2d 1081, 1082 (5th Cir. 1975).             Weighing all

    evidence in its totality, Navan’s frequent business trips to

    Louisiana, lack of a Florida driver’s license, and failure to

    register to vote in Florida are not enough to convince the

    Court that Navan is domiciled in Louisiana. Compare Britton,

    1996 WL 608541, at *2 (finding a party to be a part-time

    resident of Florida, but a citizen of New York, where the

    party owned vehicles that were both registered and insured as

    New York vehicles, filed and paid New York state income taxes,

    and declared New York as his residency and domicile on both

    Federal and New York state tax returns).

          In sum, Whisman has not shown by a preponderance of the

    evidence that Navan has “[an] intention of remaining in

    [Louisiana] indefinitely,” or indeed an intention to remain

    in any state other than Florida. Molinos Valle Del Cibao, 633


                                     12
Case 8:20-cv-02470-VMC-TGW Document 38 Filed 03/26/21 Page 13 of 14 PageID 224




    F.3d at 1341–42. Nor has he shown that Navan has a fixed

    intent   to    leave   Florida    upon   expiration     of    his   lease.

    Therefore, Whisman has failed to show complete diversity as

    required by Section 1332(a), and the Court lacks diversity

    jurisdiction over Navan.

          Regarding     Regymen,     Defendants    attach    an     operating

    agreement confirming that E. Troy Archer, Edward Navan, and

    Donnie Jarreau Developments, LLC are “the only Members in

    ‘[Regymen Fitness], LLC.’” (Doc. # 24-1 at 4). “[A] limited

    liability company is a citizen of any state of which a member

    of the company is a citizen.” Rolling Greens MHP, L.P. v.

    Comcast SCH Holdings, LLC, 374 F.3d 1020, 1022 (11th Cir.

    2004). Since Whisman has failed to show by a preponderance of

    the evidence that Navan is completely diverse from Whisman,

    he has also failed to show that Regymen is completely diverse.

    Therefore, the Court also lacks diversity jurisdiction over

    Regymen.

          Defendants do not contest that Jarreau is a Louisiana

    citizen.      Therefore,   complete      diversity    remains       between

    Whisman and Jarreau. If Whisman is able to allege an amount

    in controversy greater than the statutory minimum of $75,000,

    he may file a third amended complaint repleading his claims

    against Jarreau by April 2, 2021.


                                       13
Case 8:20-cv-02470-VMC-TGW Document 38 Filed 03/26/21 Page 14 of 14 PageID 225




          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendants’ Motion to Dismiss (Doc. # 24) is GRANTED.

    (2)   The second amended complaint (Doc. # 9) is dismissed

          without prejudice.

    (3)   If possible, Plaintiff Whisman may file a third amended

          complaint   repleading    Counts   III,   IV   and   V   against

          Jarreau by April 2, 2021. If an amended complaint is not

          filed by that time, the case will be closed.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    26th day of March, 2021.




                                     14
